Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-23 are rejected under 35 U.S.C. 101.  
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:  The claimed “use” claims do not purport to claim a process, machine, manufacture, or composition of matter and thus fail to comply with 35 U.S.C. 101. (See MPEP 2173.05(q)).
Although a composition is indicated to be used, there are no steps or action involved to define the composition’s use, how the use is performed, and, or, how or in what manner the use is, or is to be, accomplished.  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. 
Appropriate action is required. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 18, 20, 23, 25 27, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant Specification only discloses that a malachite-rosasite structure is present with (Co2(OH)2CO3), or present with  (Co2(OH)2CO3) and cobalt carbonate (instant Specification first paragraph page 21 of 24).  However, there is no Specification support for a malachite-rosasite structure that is comprised with an additional element or dopant, “A”, in the formula [Co1-a Aa]2(OH)2CO3. 
Because the composition formula of [Co1-a Aa]2(OH)2CO3 has no Specification support for being of a malachite-rosasite structure, to further prosecution, Claim 18 and its dependent Claims 20, and 23, as well as independent Claim 25 and its dependent Claims 27 and 30, are only considered as having a malachite-rosasite structure for an “a” subscript value of zero.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112 (b),
(b) The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.
Claims 17-23 are 
Claims 17-23 are indicated as use claims.  
Although a composition is indicated to be used as a precursor for another material, there are no steps or action involved to define the use.  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the Specification into the claims. 
Appropriate action is required. 

Claim 20 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20, which depends upon Claim 17, recites the limitation “the compound further comprises Na”.  There is insufficient antecedent basis for this limitation in the claim.  The compound of Claim 17 does not recite the term “comprising”. Therefore it is unclear how the compound “further comprises”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18, 20, 22, 24-25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Görge et al. [Gorge] (U.S. Pat. No. 6,699,453) in view of .
Regarding claim 17 and 24, Gorge et al. teaches cobalt (II) carbonate precursor having the general formula Co[(OH)2]a,[CO3]1-a; wherein 0.1 <a<0.9 (Abstract) for use in electrode (i.e. cathode) materials. (col. 1, lines 7-25).
Although the Gorge general formula is not disclosed as that of a malachite-rosasite structure, the instant Specification (instant Specification, Summary section, first paragraph), defines (Co2(OH)2CO3) as a malachite-rosasite formula; where a Co[(OH)2]a,[CO3]1-a Gorge composition, where “a” is 0.5, simplifies to the formula (Co2(OH)2CO3).   Further, although the Gorge composition Co[(OH)2]a,[CO3]1-a wherein 0.1 <a<0.9 (Abstract) for use in electrode (i.e. cathode) materials. (col. 1, lines 7-25) is not specifically disclosed as having a value of 0.5, the Gorge genus member with an “a” value of 0.5 is included in the general composition for a precursor material wherefore the choice of a genus member obvious (see MPEP 2144.08 I.).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a (Co2(OH)2CO3) with a malachite-rosasite structure to use as a precursor for a lithium ion battery as taught by Gorge. 
Although Gorge does not specifically disclose the (Co2(OH)2CO3) material is used for a lithium ion battery, the Gorge electrode material of (Co2(OH)2CO3
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have used the Gorge electrode material as a precursor material for a lithium ion battery as taught by Gonzalez-Lopez.

Although Gorge does not disclose the formula is of a malachite-rosasite composition, the formula of Co2(OH)2CO3 has a malachite-rosasite mineral structure because the instant Specification defines (Co2(OH)2CO3) as belonging to the malachite-rosasite mineral group having crystal structures (instant Specification page 21, first paragraph).
Further as to Claims 18 and 25, although Gorge does not disclose employing additional elements with the composition such as Claim 18’s Ni, Mn, Al, Ti, Zr, and Mg because the Claim 18 general formula genus of [Co1-a Aa]2(OH)2CO3 comprises an “a” range including zero for “a” for  a < 0.05 and as such, the Gorge composition reads on the general formula genus of instant Claim 18, 25 for an “a” value of 0 (see MPEP 2144.08 I.).  
Regarding Claims 20 and 27, Gorge discloses the limitations set forth above.
Gorge discloses that the use of sodium carbonate and bicarbonate materials to manufacture the (Co2(OH)2CO3) materials (Table 1). Although Gorge discloses precursor materials further processed to make cobalt carbonate contain 85 ppm (or 0.0085 wt.%) sodium (Example 5 col 5), Gorge does not disclose the final impurity amount of Na in the Co2(OH)2CO3 material includes an amount of less than 0.3% sodium as claimed in Claim 20 and 27.  
However, as purification is obvious (See MPEP 2144.04 VII.), it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have made 2(OH)2CO3 material used as a precursor for a lithium ion battery as disclosed by Gorge.
Regarding claims 22 and 29 modified Gorge discloses the limitations set forth above.
Gorge discloses employing spherical particles having a tap density of greater than 1.6 g/cm3 (col. 3, lines 16-18).  The tap density range overlaps with the range claimed of a tap density of greater than 1.8 g/cm3 of instant Claims 22 and 29 and as such, the range reads on the claimed ranges (See MPEP 2144.05 I.).
Further, because each corresponding Gorge value in the range provides equivalent function for material within the range taught, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have chosen a tap density value within the instant Claim 22 and 29 ranges for the positive electrode precursor material used for a lithium ion battery as disclosed by Gorge.
  With the reference’s disclosure, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have chosen a tap density amount from the within the overlapping thickness range taught and by Gorge and further applied the materials in the composition and use taught by modified Gorge.


Claims 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Görge et al. [Gorge] (U.S. Pat. No. 6,699,453) in view of Gonzalez-Lopez et al. [Gonzalez-Lopez] (Mineralogical Magazine, October 2016, Vol. 80(6), pp. 995-1011), as applied to Claims 17, and 24 above, in further view of Li et al. [Li] (CN 107482211 with Elements of X-ray Diffraction 2nd edition Addison Wesley Pub. Co. Reading MA 1978).

Regarding Claims 19 and 26, modified Gorge discloses the limitations set forth above.
Gorge does not disclose or disclose using a precursor material of cobalt based hydroxide carbonate is mixed with cobalt carbonate to form a mixture and in the XRD pattern of the mixture the peak ratio of P has a value of < 1 with P = P1/P2 with P1 being the maximum peak intensity at 32-33 degree and P2 being the maximum peak intensity at 34-35 degree. 
However, Li teaches uniformly mixing cobalt based hydroxide carbonate is mixed with cobalt carbonate to form a mixture employed as a cobalt precursor, where the mixture is used to make a positive electrode material (Li [0014], [0016], [0018], [0026], [0143]). 
 Li implicitly teaches  including an amount of cobalt carbonate to be present in an amount between zero and 100 percent of the composition while also including an amount of (Co)2 (OH)2 CO3  between zero and 100 percent in the composition (Li [0028]), wherewith the composition precursors controls the particles size of the final product made  where larger particles provide safety performance and smaller particles sizes improve final product energy efficiency while also providing higher compaction density of the composition made using a mixed material composition (Li [0005], [0007], [0039], [0141]).
As such, the amount of cobalt carbonate in Li and (Co)2 (OH)2 CO3 would necessarily vary in a mixture based upon the amount of the two components 
Thus, taking the subject matter as a whole, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to select the portion of the prior art's composition range which provides maximum peak intensities which is also within the range of Applicant's Claims because it has been held to be obvious to select a value in a known range by optimization for the best results, (See In re Aller, et al., 105 USPQ 233. MPEP 2144.05 II. A).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have varied the amount of cobalt carbonate and (Co)2 (OH)2 CO3  to optimize the particle size and the final mixed material composition while implicitly changing the P1 and P2 maximum peak intensities respectively at 32-33º and 34-35º  and maximum peak intensity ratios, as evidenced by Cullity, occurring when changing composition cobalt carbonate and (Co)2 (OH)2 CO3 amounts, to improve final product energy efficiency while also providing higher compaction density of the composition made using cobalt carbonate and (Co)2 (OH)2 CO3. 
Claims 18, 21, 23, 25, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Görge et al. [Gorge] (U.S. Pat. No. 6,699,453) in view of Gonzalez-Lopez et al. [Gonzalez-Lopez] (Mineralogical Magazine, October 2016, Vol. 80(6), pp. 995-1011), as applied to independent Claims 17, 24 above, in further view of Ellenwood et al. [Ellenwood] (US 2012/0183858).
–These rejections, include alternative rejections for Claims 18 and 25 and their dependent claims, are provided for their respective formula genus members having doped material amounts present.
Regarding dependent Claims 18, 23, 25 and 30, Gonzalez-Lopez modified Gorge discloses limitations set forth above for rejections of Claims 17 and 24.
Although Gonzalez-Lopez modified Gorge discloses making precursors used for lithium ion batteries (Gonzalez-Lopez p 996 col 2 second paragraph),  Gonzalez-Lopez- modified Gorge does not disclose a precursor used for a lithium ion battery comprising Mg that is homogeneously doped in and amount of 0.002 < a < 0.020.  .
On the other hand, Ellenwood further teaches that doping Mg into a precursor aids in increasing the density of the lithium ion cathode material the precursor is used to make lithium batteries with a cathode material with greater density (Ellenwood [0031]).  Such amounts of Mg taught by Ellenwood  are included are between 0 and 2 percent on a 1 mole of cobalt as a basis, and exemplified as being of 0.50 mole percent Mg, which Mg is homogeneously dispersed or doped in the composition (Ellenwood [0030]-[0031], [0056], [0080], [0083]).  
Thus, the amount of 0.5 mole percent corresponds to a formula amount making up 0.5 mole percent on a 1 mole cobalt basis corresponds to an amount of 0.005 mole 0.995 Mg0.005)2(OH)2CO3) and further corresponding to a formula of ((Co1-a Aa)2(OH)2CO3) with an A of Mg and an “a” of 0.005.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have homogeneously doped 0.5 mole percent of Mg into the cobalt of the cobalt precursor corresponding to a formula of formula of ((Co1-a Aa)2(OH)2CO3) with an A of Mg and an “a” of 0.005, as taught by Ellenwood, for the modified Gorge precursor to provide an increased cathode density for a cathode used for a modified Gorge lithium ion battery. 

Regarding Claims 21 and 28, modified Gorge discloses the limitations set forth above. Gorge also discloses the material’s particle diameters are of 3-50 microns (m) and preferable 5 to 20 m which overlap or encompass the claimed range amounts of 15-25 m (Gorge col 3 lines 10-18 and Example 7 col 6 lines 27-29), where the particles sizes each provide particles sizes that equivalently provide the disclosed size requirement.  However, Gorge does not disclose a span for the particle morphology being in the range of less than 0.80 and whether the particle diameters are of D50 amounts.
The analogous art of Ellenwood (US 2012/0183858) teaches that lithium ion battery powders made of doped precursor materials comprise for D50 particle sizes of 5 to 50 micrometers in order to provide a low span particle size distribution (PSD) with a span of 0.5 to 2 to provide increased stability with high capacity, energy density and high rate performance ([0029]-[0032], [0050], [0077]-[0078]).  The Ellenwood taught m while equivalent the span range of 0.5 to 2 which satisfy the Ellenwood span, teaching requirement overlaps the less than 0.8 range claimed and as such, obviates the span range claimed (See MPEP 2144.05 I.) while the encompassing range of D50 taught by Ellenwood provides equivalent values which satisfy the Ellenwood size requirements.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed doped precursor material comprising with a chosen equivalent span size value from the span range taught by Ellenwood, within the claimed overlapping range of 0.8 or less, while also choosing an equivalent Ellenwood-taught D50 particles for the claimed size range of 15-25 m  within the overlapping, equivalent particle sizes in the particles size range of Gorge, to provide increased stability with high capacity, energy density and high rate performance upon use of particle sizes having spans, as taught by Ellenwood, for the Gorge precursor material particles. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-30 of this Application are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-6 of Application No. 16/568647. This is a provisional non-statutory double patenting rejection.
Although the claims are not identical, they are not patentably distinct from each other because:
Instant Claim 17 discloses Use of a cobalt based hydroxide carbonate compound, having a malachite-rosasite mineral structure as a precursor of a lithium cobalt based oxide usable as an active positive electrode material in lithium ion batteries and instant Claim 18 discloses:  Use of the cobalt based hydroxide carbonate compound of claim 17, wherein the compound has the general formula[:] 
((Co1-a  Aa)2(OH)2CO3), A being one or more of Ni, Mn, Al, Ti, Zr and Mg, with a<0.05.
Co-pending claim 1 reads upon instant Claims 17-18, wherefore co-pending claim 1 discloses a cobalt based hydroxide carbonate precursor compound of a lithium cobalt based oxide usable as an active positive electrode material in lithium ion batteries, said compound comprising a doped malachite-rosasite mineral structure 1-a  Aa)2(OH)2CO3), A being one or more of Ni, Mn, Al, Ti, Zr and Mg with a < 0.05. 
Co-pending claims 1-2 read upon the limitations of instant Claims 17-18 as applied above and instant Claim 20.  Wherefore instant Claim 20 further states the limitations of: Use of the cobalt based hydroxide carbonate compound of Claim 17 wherein the compound further comprises Na an impurity of up to 0.3wt%. While co-pending claim 2 cites the limitations of co-pending claim 1 and the compound further comprises Na an impurity of up to 0.3wt%.
Co-pending claims 1 and 3  read upon the limitations of instant Claims 17-18 as applied above and instant Claim 21 where instant Claim 21 cites the limitations of: 
The compound has a particle size distribution with D50 between 15 and 25um and a span < 0.80.
Wherefore co-pending claim 3 further discloses the limitations of: wherein the compound has a particle size distribution with D50 between 15 and 25um and a span < 0.80. 
The limitations of co-pending claims 1 and 4 read upon the limitations of instant Claims 17-18 and 22; limitations of co-pending claims 1 and 5 read upon limitations of instant Claims 17-18 and 23; and limitations of co-pending claims 1 and 6 read upon limitations of instant Claims 17-18 and 19. 
.
Instant Claim 24 states the limitations of: A precursor of a lithium cobalt based oxide comprising a cobalt based hydroxide and instant Claim 25 states the limitations 1-a  Aa)2(OH)2CO3), A being one or more of Ni, Mn, Al, Ti, Zr and Mg with a< 0.05:
Co-pending claim 1 reads upon instant Claims 24-25, and discloses the limitations of: a cobalt based hydroxide carbonate precursor compound of a lithium cobalt based oxide usable as an active positive electrode material in lithium ion batteries, said compound comprising a doped malachite-rosasite mineral structure having the general formula of   ((Co1-a  Aa)2(OH)2CO3), A being one or more of Ni, Mn, Al, Ti, Zr and Mg with a < 0.05:
Co-pending claims 1-2 read upon the limitations of instant Claims 24-25 as applied above and instant Claim 27.  Wherefore instant Claim 27 states the limitations: The precursor of claim 24, wherein the compound further comprises Na as an impurity of up to 0.3wt%.
Wherefore co-pending claim 2 discloses the limitations of co-pending claim 1 and further discloses the limitations of: The cobalt based hydroxide carbonate precursor compound of claim 1, wherein the compound further comprises Na as an impurity of up to 0.3wt%.  
Co-pending claims 1 and 3  read upon the limitations of instant Claims 24-25 as applied above and instant Claim 28 where instant Claim 28 cites the limitations of: 
The compound has a particle size distribution with D50 between 15 and 25um and a span < 0.80.
Wherefore co-pending claim 3 further discloses the limitations of: wherein the compound has a particle size distribution with D50 between 15 and 25um and a span < 0.80. 
The limitations of co-pending claims 1 and 4 read upon the limitations of instant Claims 24-25 and 29; limitations of co-pending claims 1 and 5 read upon limitations of instant Claims 24-25 and 30; and limitations of co-pending claims 1 and 6 read upon limitations of instant Claims 24-25 and 26. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRESO/Examiner, Art Unit 1722